Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17, 19 and 20 are pending in this application.


Response to Arguments

Applicant’s arguments and amendments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-17, 19 and 20 has been withdrawn. 


Allowable Subject Matter

Claims 1-17, 19 and 20 are allowed over the prior art of record.

Herley teaches a method of storing metadata that characterizes media items within a collection (see [0044]).  A playlist for a user may be generated by utilizing seed items.  Characteristics about the seed items are compared with candidate media files (see [0084]).  Similar candidate media files to one or more 

The prior art, alone or in combination with each other, does not expressly disclose A method comprising: accessing a station descriptor profile generated from a seed defining a station set; selecting a plurality of candidate media files; computing a similarity score for each candidate media file, the similarity score including a measure of similarity between the corresponding candidate media file and the station descriptor profile; and machine-generating the station set to include a subset of the plurality of the candidate media files based at least on the similarity score for each candidate media file, wherein the station descriptor profile includes one or more focus genre profiles and each candidate media file includes a file genre profile, the one or more focus genre profiles and the file genre profile each specifying respective multiple genres and a weight assigned to each genre, the weight assigned to each genre indicating a percentage weighting of the genre relative to the other genres in the respective multiple genres specified for the corresponding focus genre profile or file genre profile, and computing the similarity score for each corresponding candidate media file includes: computing one or more focus-level similarity scores by comparing, for each focus genre profile in the station descriptor profile: (a) the respective multiple genres and the corresponding weights of the focus genre profile, and (b) the respective multiple genres and the corresponding weights of the file genre profile of the corresponding candidate media file; and selecting the highest focus-


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dion et al., US 10,373,420. col. 20 line 63 – col. 21 line 21, Fig. 16A.
Faenger et al., US 2011/0035031. [0029].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENSEN HU/Primary Examiner, Art Unit 2169